Citation Nr: 0523450	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-01 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as 
fatty tumors.

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 with service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision 
rendered by the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran testified at a personal hearing before an RO 
hearing officer in February 2003, and at a videoconference 
hearing before the undersigned Veterans Law Judge in October 
2003.  Transcripts of these hearings are associated with the 
claims folder.  

In April 2004, the Board remanded the case to the RO for 
further development.  It is now before the Board for further 
appellate consideration.


REMAND

The veteran asserts that his present lipomas and skin rash 
are related to his military service.  In particular, he feels 
that these conditions resulted from exposure to Agent Orange 
during his service in Vietnam.  Pursuant to the Board's prior 
Remand, the veteran was afforded a VA examination in November 
2004.  Unfortunately, the examination report is inadequate 
for adjudication purposes.  While the examiners opined that 
the veteran's chronic dermatitis and lipomas were at least as 
likely as not related to his active service, the opinions are 
based on history provided by the veteran of the onset of 
pertinent symptoms about six months following his return from 
Vietnam, and the opinions do not reflect consideration of the 
pertinent evidence of record.  Moreover, an adequate 
rationale for the opinions was not provided, to include an 
explanation of why the examiners believe that disorders 
initially manifested following the veteran's discharge from 
service are related to service.  Moreover, no evidence of 
dermatitis was found on the November 2004 examination and the 
diagnosis of chronic dermatitis was based on history.  
Therefore, further examination to confirm or rule out the 
presence of chronic dermatitis is in order.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a dermatologist to 
ascertain the etiology of any chronic 
lipomas and skin rash.  The claims folder 
must be made available to the examiner 
for review before completion of the 
examination report.  

If lipomas, or residuals thereof, are 
present, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to the veteran's 
active military service, to include 
exposure to herbicidal agents.    

Similarly, for any chronic skin rash that 
is found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is related 
to the veteran's active military service, 
to include exposure to herbicidal agents.  

The examiner should provide the rationale 
for all opinions rendered.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

